RICHARDS, J.
It is contended that there is no testimony that the defendant company had knowledge of this defective step, but the stairway had just been rebuilt and was accepted by the company in that condition, the injury occurring only six days after the completion of the stairway. Under these circumstances the company is responsible for the defective condition. While permitting a projection of one-sixteerith of an inch on a sidewalk might not create a dangerous situation nor be negligence, yet to maintain a perpendicular projection of that much on the outer edge of a step of a stairway could be found by a jury to be negligence and to create a dangerous-situation. The matter of contributory negligence was left to the jury and the judgment can not be disturbed on the claim that the plaintiff was guilty of contributory negligence.
This court is of opinion, however, that the verdict and judgment are excessive in amount. It is a significant fact that the amount of the verdict is precisely the same as the amount claimed in the petition. Mrs. Stapleton’s injuries consisted of bruises, strains and abrasions. She suffered no broken bones and no internal injuries and the testimony does not show that her injuries are permanent, although she has some nervousness.
We think the verdict is entirely out of proportion to the injuries sustained. If the defendant in error will remit $2,000.00 from the judgment as of its date, the judgment will be modified accordingly and affirmed as modified. Otherwise it will be reversed on the ground that it is manifestly against the weight of the evidence, and the cause remanded for a new trial.
Williams and Lloyd, JJ., concur.